Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 1 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 2 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 3 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 4 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 5 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 6 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 7 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 8 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 9 of 10
Case 1:21-bk-10503-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 19:31:17   Desc
                        Main Document    Page 10 of 10
